Motion to amend the remittitur granted. Recall of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon this appeal there was presented and necessarily passed upon questions under the Constitution of the United States, viz.: The respondent-appellant argued that sections 3204, 3205 and 3212 of article 65 of the Education Law of the State of New York as applied to the circumstances of this case are repugnant to the Constitution of the United States. This court held that the aforesaid sections of the statute as so applied did not violate any of the rights of the respondent-appellant guaranteed by the Constitution of the United States. [See 302 N. Y. 855.]